People v Williams (2017 NY Slip Op 03461)





People v Williams


2017 NY Slip Op 03461


Decided on May 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 2, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


3881 65062/11

[*1]The People of the State of New York, Respondent,
vJohn Williams, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel McCullough, J.), rendered December 15, 2011, convicting defendant, upon his plea of guilty, of criminal contempt in the second degree, and sentencing him to time served, unanimously affirmed.
The accusatory instrument was not jurisdictionally defective. Giving the instrument "a fair and not overly restrictive or technical reading" (People v Casey, 95 NY2d 354, 360 [2000]), we find "as a matter of common sense and reasonable pleading" (People v Davis, 13 NY3d 17, 31 [2009]) that the factual allegations were sufficient to charge defendant with intentionally violating a provision of an order of protection that directed him to stay away from the complainant's place of employment, in that the allegations constituted facts "supporting or tending to support the charges" (CPL 100.15[3]), and "provide[d] reasonable cause to believe that the defendant committed the offense . . . ." (CPL 100.40[1][b]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 2, 2017
CLERK